 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-14-00886-007-TUC-RM (LAB)
10                   Plaintiff,                           ORDER
11   v.
12   Aaron Abel Lizarraga,
13                   Defendant.
14
15
16          On June 7, 2019, Magistrate Judge Leslie A. Bowman issued a Report and

17   Recommendation (Doc. 302), recommending that this Court find that Defendant violated

18   Standard Conditions #2 and #10 of his Supervised Release. No objections to the Report

19   and Recommendation were filed.

20          A district judge must “make a de novo determination of those portions” of a

21   magistrate judge’s “report or specified proposed findings or recommendations to which

22   objection is made.” 28 U.S.C. § 636(b)(1). The advisory committee’s notes to Rule 72(b)

23   of the Federal Rules of Civil Procedure state that, “[w]hen no timely objection is filed, the

24   court need only satisfy itself that there is no clear error on the face of the record in order to

25   accept the recommendation” of a magistrate judge. Fed. R. Civ. P. 72(b) advisory

26   committee’s note to 1983 addition. See also Johnson v. Zema Sys. Corp., 170 F.3d 734,

27   739 (7th Cir. 1999) (“If no objection or only partial objection is made, the district court

28   judge reviews those unobjected portions for clear error.”); Prior v. Ryan, CV 10-225-TUC-
 1   RCC, 2012 WL 1344286, at *1 (D. Ariz. Apr. 18, 2012) (reviewing for clear error
 2   unobjected-to portions of Report and Recommendation).
 3         The Court has reviewed Judge Bowman’s Report and Recommendation, the parties’
 4   briefs, and the record.   The Court finds no error in Judge Bowman’s Report and
 5   Recommendation. Accordingly,
 6         IT IS ORDERED that the Report and Recommendation (Doc. 302) is accepted
 7   and adopted in full.
 8         IT IS FURTHER ORDERED that Aaron Abel Lizarraga is found to have violated
 9   Standard Conditions #2 and #10 of his Supervised Release.
10         IT IS FURTHER ORDERED that a Final Disposition Hearing is scheduled for
11   August 23, 2019 at 11:35 a.m., before Judge Rosemary Márquez in Courtroom 5A.
12         Dated this 8th day of July, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
